Citation Nr: 0303752	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  01-06 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left hip involving muscle group XVII, 
currently evaluated as 60 percent disabling.



REPRESENTATION


Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1948 to 
October 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied an increased evaluation 
for residuals of a gunshot wound of the left hip involving 
muscle group XVII.

During the course of the appeal, the RO increased the rating 
to 60 percent disabling in an April 2002 rating decision.  
The veteran continued his appeal.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  Residuals of a gunshot wound of the left hip involving 
muscle group XVII are manifested by decreased sensation on 
the anterior aspect of the left thigh, decreased range of 
motion of the left hip, osteo-arthritis, painful motion, 
functional loss due to pain, and fatigability.


CONCLUSION OF LAW

The criteria for an increased rating greater than 60 percent 
for residuals of a gunshot wound of the left hip involving 
muscle group VXII is not warranted.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5250, 5317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through a May 2001 statement of the case, April 2002 rating 
decision, and April 2002 supplemental statement of the case, 
the veteran and his representative have been notified of the 
law and regulations governing entitlement to the benefit 
sought, the evidence which would substantiate the claim, and 
the evidence that has been considered in connection with the 
appeal.  Moreover, in a letter dated in May 2001, the RO 
specifically informed the veteran of the VCAA and VA's duty 
to assist under the new law.  The Board that the 
aforementioned documents satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In view of the 
foregoing, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been provided ample opportunity to 
submit such information and evidence.

Factual Background

Service medical records showed that in January 1951, the 
veteran was accidentally shot by another serviceman.  He was 
admitted to a naval hospital in with the diagnosis of wound, 
missile, gunshot, left hip with gluteal nerve involvement.  
The wound was described as through and through.  One wound 
was in the groin and one was in the upper area of the 
gluteus.  The sites were debrided and secondarily closed.  
Report of an x-ray of the left hip taken at a Station 
Hospital showed what may have represented a chip fracture 
fragment just superior to the acetabulum that was of no 
clinical significance.  No other evidence of bone injury was 
seen.  During recovery there appeared to be marked atrophy of 
both gluteal muscle groups bilaterally.  A neurological 
examination revealed motes weakness of the hamstring group 
and marked imprisment of the inferior gluteal nerve supplying 
the gluteus maximus.  Sensory imprisment is demonstrated in 
the lateral cutanecus.  The atrophy demonstrated that the hip 
function was impaired in its efficiency.  The separation 
examination noted an old gunshot wound entering the left 
groin exiting the left lumbar region.

In January 1952, the veteran underwent a VA examination.  
There was a 5-inch scar at the Poupart ligament, which was 
that site of entry of the  bullet and operative procedure, 
and a 5-inch longitudinal scar across the upper part of the 
left buttock, site of the exit of the bullet and operative 
procedure.  The scars were non-adherent, but somewhat tender 
to pressure.  Forward flexion and backward flexion of the 
left thigh was limited to about 75 percent of normal.  A 
slight limp was noted on the left lower thigh.  X-ray of the 
left hip revealed irregularity of the wing of the left ileum 
between the sacroiliac joint and the acetabular fossa, 
probably secondary to an old gunshot wound at this site.  
There were some cystic changes in the bone bordering the 
acetabular rim and minimal sclerosis of the articulating 
surface.  The hip joint on this side was not narrowed.

Based on this evidence, service connection was established 
for residuals of a gunshot wound of the left hip involving 
muscle group XVII and a 50 percent disability rating was 
assigned.

The veteran underwent a VA examination in July 1997.  He 
indicated that his symptoms remained the same in terms of 
quantity, but had increased dramatically in intensity over 
the years.  He had burning paresthesias over the anterior 
aspect of the left thigh.  There was a 12 cm. scar over the 
left groin area laterally to the femoral triangle, and a 14 
cm. transverse scar in the left buttock.  There was no 
erythema or masses.  Slight questionable Tinel's was noted 
over the left anterior groin scar.  Motor function was 4/5 in 
the left quadriceps and 5/5 in the left hamstring.  Range of 
motion of the left hip revealed flexion to be to 90 degrees, 
extension to 0 degrees, external rotation to 0 degrees, and 
internal rotation to 0 degrees.  X-ray films revealed 
sclerosis around the previous bullet track through the left 
ilioinguinalis to the acetablum.  There was good preservation 
of the joint space itself, but marked sclerosis around it 
with slight marginal osteophyte formation.  It was opined 
that residual scarring and limitation of motion on the hip 
had caused significant functional impairment.

A VA orthopedic examination was performed in January 2000.  
Although the report centered around the evaluation of the 
back, the examiner noted a well healed, mildly tender 5-inch 
transverse scar extending from the lateral aspect of the 
cranial portion of the left buttock to within about 2-inches 
from the midline.  A well-healed scar in the left groin was 
also noted.  There was a positive Tinel phenomenon during 
palpation over the left anterior superior iliac spine causing 
dysesthesia that traveled into the distribution of the 
lateral femoral cutaneous nerve in the anterolateral and 
lateral aspects of the left thigh.  Supine straight leg 
raising caused discomfort in the left groin.  X-ray studies 
revealed an abnormality in the left pelvis, described as 
dense circular sclerosis, most likely related to the gunshot 
wound.  

The veteran underwent a VA examination in June 2001.  The 
examiner noted that the claims file had been reviewed.  The 
veteran reported significant fatigability if he walked more 
than one block and some pain while he slept.  He walked with 
a cane to help with the left hip and buttocks area.  He 
denied flare-ups, but complained of pain with weather 
changes.  Bending over caused significant pain.  Range of 
motion of the left hip demonstrated flexion from zero degrees 
to 90 degrees before the veteran significant pain.  Extension 
was actually to 10 degrees before pain developed.  Adduction 
both actively and passively was zero to 15 degrees and 
abduction was zero to approximately 30 degrees.  He had 
significant pain with internal rotation and was only able to 
rotate approximately 15 degrees.  External rotation was to 
approximately 50 degrees.  Internal rotation was extremely 
painful compared to external rotation.  Muscular spasm was 
noted in the gluteal areas with forward flexion of the back.   
Neurological examination revealed almost complete absent 
sensation on the anterior aspect of his left thigh, 
consistent with the cutaneous femoral nerve injury.  At 
times, this caused the veteran significant discomfort, as an 
itch would develop in this area that did not go away when he 
scratched it.  X-rays revealed a significant area of 
sclerosis of the left ileum with what appeared to be a hole 
consistent with a previous bullet wound to the area.  There 
was also moderate to severe osteoarthritis involving the left 
hip.  The veteran had pain getting up from a sitting position 
and going up and down stairs that was from mildly to 
moderately bothersome that was related to osteoarthritis of 
the left hip, which was becoming a significant problem for 
him.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).   

The veteran's disability was previously rated at the maximum 
level of 50 percent under diagnostic code 5317, muscle group 
XVII function.  Under this code, slight injury to muscle 
group XVII warranted a noncompensable (0 percent) evaluation; 
an evaluation of 20 percent required moderate injury; an 
evaluation of 40 percent required moderately severe injury; 
and an evaluation of 50 percent required severe injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5317.

When a disability is rated at the maximum, it is appropriate 
to consider the applicability of other diagnostic codes that 
provide higher ratings.  In consideration of other codes, the 
RO thought it appropriate to rate him at 60 percent by 
analogy under diagnostic code 5250, which is for ankylosis of 
the hip.  A 60 percent rating is warranted for favorable 
ankylosis in flexion at an able between 20 degrees and 40 
degrees, and slight adduction or abduction.  Intermediate hip 
ankylosis warrants a 70 percent rating.  Unfavorable, 
extremely unfavorable ankylosis with the foot not reaching 
the ground, crutches necessitated, warrants a 90 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5250.

It is apparent from the medical evaluations that the 
symptomatology surrounding the residuals of the injuries 
involving muscle group XVII were severe in nature, which was 
required in order warrant the previous 50 percent rating.  It 
is equally apparent that the veteran's disability does not 
involve ankylosis; however, in view of the RO's decision to 
increase the disability rating to 60 percent, the Board will 
not dispute the finding that the amalgamation of the 
veteran's complications warrant a 60 percent rating by 
resolving all doubt in the veteran's favor.  The 
complications most recent in the June 2001 VA examination 
included osteo-arthritis of the left hip, significantly 
decreased sensation on the anterior aspect of the left thigh, 
painful motion, limitation of motion, fatigability, and 
functional loss due to pain.  

The evidence does not support a higher rating of 70 percent 
of more because the objective evidence does not indicate that 
the veteran's disability demonstrated actual ankylosis or 
limitation due to pain that definitely resembled ankylosis to 
a degree more limiting than favorable ankylosis.

The Board notes that DeLuca mandates that the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 be considered when rating a 
musculoskeletal disability.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  It appears that these provisions were 
already considered by the RO in the 60 percent evaluation.  
Id.  Several of the complications found in the most recent VA 
examination referenced above were factors listed in DeLuca 
and were relied upon when the RO increased the disability 
rating to 60 percent.  Id.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 60 percent evaluation).  In 
addition, there is no showing that residuals of a gunshot 
wound of the left hip involving muscle group XVII has 
necessitated frequent, or indeed any, periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2002) are not met. 


ORDER

An increased rating for residuals of a gunshot wound of the 
left hip involving muscle group XVII is denied.



____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

